 BRICKILAYE RS I.()CAI. 44Bricklayers and Allied Craftsmen, Union No. 44,AFI.-CIO and aborers International Union ofNorth America, Local Union Nos. 17 and 1000and Corbetta Construction Company, Inc. Case2-CD-617October 28, 1980DECISION AND DETERMINATION OFDISPUTEBY CIIAIRMAN FANNIN( ANI) MlNsBI:RSJENKINS ANI) PI'NI lA.0OThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Laborers International Unionof North America, Local Union No. 17, AFL.CIO, and Laborers International Union of NorthAmerica, Local Union No. 1000, AFL-CIO, hereinLaborers, alleging that Bricklayers and AlliedCraftsmen, Local Union No. 44, AFL-CIO, hereinBricklayers, had violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity withan object of forcing or requiring Corbetta Con-struction Company, Inc., herein the Employer, toassign certain work to employees represented by itrather than to employees represented by Laborers.Pursuant to notice. a hearing was held beforeHearing Officer John R. Westhoff on June 2 and 4,1980. All parties appeared at the hearing and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evi-dence bearing on the issues. Thereafter, the Em-ployer and Laborers filed briefs. Subsequently, La-borers submitted two statements of position per-taining to, inter alia, its request for a broad workaward, and Bricklayers filed a letter in responsethereto. All the materials filed have been duly con-sidered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that theyare free from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THI BUSINESS OF THE FMPI.OYIRThe parties stipulated, and we find, that the Em-ployer, a New York corporation with its principalplace of business in Hamden, Connecticut, is en-gaged in general construction work. During the 12months preceding the hearing, the Employer pur-chased and received machinery, goods, and sup-253 NLRB No. 15plies valued in excess of S50,(00() directly fromnpoints outside the States of New York and Con-necticut.Based on the foregoing, we find that CorbettaConstruction Company, Inc., is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act, and that it wvill effectuate the purposesof the Act to assert jurisdiction herein.11. 1lil. I AIOR OR(AN IZ.xI ION IN, 0()1 %11)The parties stipulated, and we find, that l.abor-ers and Bricklayers are labor organizations withinthe meaning of Section 2(5) of the Act.Ill. [ tE I)ISI'tJ l:A. Background and 'Facts o the DisputeThe Employer is enigaged as a structural con-crete subcontractor to American Bridge Company,which is erecting the Newburgh-Beacon BridgeNo. 2 across the Hudson River in the State of NewYork. Pursuant to the terms of its contract with thileAmerican Bridge Company, the Employer is in-stalling a concrete deck on the bridge surface.On March 17, 1980,1 the Employer commllencedwork on the Newburgh, New York (west), side ofthe bridge in preparation for the concrete pour.Employees represented by carpenters started theprocess by laying precut fabricated forms. Then,other employees represented by ironworkers in-stalled reinforcing bars on the forms before em-ployees represented by carpenters set the end bulk-heads.After inspectors from the State of New Yorkhad approved the progress of the structure, theEmployer placed an order for concrete on April15. On this date, the Employer also contactedAndrew Gallente, business agent of Bricklayers, toobtain the services of those craftsmen needed tocomplete this stage of the project. Gallente initiallyrefused to supply any men because the Employerhad not executed a collective-bargaining agreementwith Bricklayers. Jerry Corbetta, the Employcr'spresident, immediately called Gallente and prom-ised him that the Employer would sign a contractwith Bricklayers by Friday, April 18. Gallentc, inturn, agreed to send bricklayers to the jobsite thefollowing day.When the Employer began surfacing the deck onApril 17,2 employees represented by Laborers op-erated the hoses which deposit concrete from aholding tank into the precut fabricated forms in-stalled previously. Employees represented by oper-All dales arc , In {)SO, ilk I -t.. .dii.ted-hi% ll [ *ork s idcl. d I di h IclCl ICrIt x' tl .III I)FtCISI()NS ()OF NATIONA. I.ABO()R RELAI I()NS It()ARI)ating engineers then ran the finishing machinesused to level off the concrete. Thereafter. employ-ees represented by Bricklayers used ining tools togive the concrete a fine finish and hand trowels toprovide for smooth gutterline. The concrete pourfor that day was completed when an employee rep-resented by Laborers performed the spray curingfunction by hand-pumping a white pigmented sub-stance, which retains water, onto the deck to pre-vent suface cracking.That night, Ben Puitti, the Bricklayers foreman,informed Gallente that employees represented byLaborers had been assigned the spray curing workat the project. Gallente instructed Puitti that heshould tell Bricklayers shop steward, BenjaminTrevelli, to grab the spray can the following dayso that employees represented by Bricklayers couldbegin doing this work.Early the next morning, Trevelli and Frank Mar-chese, the Laborers shop steward, engaged in abrief tugging match over possession of the spraycan. Trevelli then went to John Ahlsen, the Em-ployer's project superintendent, and told him thatthere would be no concrete poured that day unlessemployees represented by Bricklayers were as-signed the spray curing work. When Ahlsen con-tacted Gallente later in the day concerning thismatter, Gallente remarked, "No spray curing, nomen," emphasizing that Trevelli's action had beenin accordance with the instructions he had given.Gallente also mentioned that his men were work-ing without a contract. After the parties wereunable to reach any agreement over these issues,Gallente told Trevelli to take the bricklayers offthe job.The Employer continued its operations the next2 working days. On or about April 22, Bricklayersbegan picketing the project with signs whichstated: "No contract between Corbetta and Local44." Since laborers were the only employees whowould cross the picket lines, Ahlsen decided toshut down the entire project. Consequently, theEmployer quickly executed a collective-bargainingagreement with Bricklayers the following day. Onthe basis of this contract, Bricklayers obtained atemporary restraining order from a New YorkState Supreme Court requiring the Employer toassign spray curing work to employees representedby Bricklayers. The court subsequently altered itswork assignment to divide the work equally amongemployees represented by Laborers and employeesrepresented by Bricklayers. Consequently, the Em-ployer currently is employing a laborer and abricklayer to perform what ordinarily is a one-manjob.B. I'he Work in DisputeThe work in dispute concerns the spray curingof poured concrete at the Newburgh-BeaconBridge Project No. 2.C. The Contentions of the PartiesBricklayers argued at the hearing that there is noreasonable cause to believe that it has violated Sec-tion 8(b)(4)(D) and that, therefore, the dispute isnot properly before the Board and the notice ofhearing should be quashed. It contended that thereis no clear showing that it threatened, coerced, orrestrained the Employer with an object of forcingit to assign the spray curing work to employeesrepresented by it. In this regard, Bricklayers assert-ed that the strike was based solely on the Employ-er's refusal to enter into a collective-bargainingagreement with it. In the event that the Boardshould find that the dispute is properly before it,Bricklayers claimed that its existing contract withthe Employer covers the disputed work and thatarea practice favors an award to the employees itrepresents. Finally, in its letter to the Board re-sponding to Laborers request for a broad workaward, Bricklayers urges that the dispute hereinshould be submitted to the Impartial JurisdictionalDisputes Board for resolution.The Employer and Laborers contend that the as-signment of the disputed work to employees repre-sented by Laborers should be upheld on the basisof the Employer's preference and past practice,area practice, and their collective-bargaining agree-ment. Laborers also claims that there is a real pos-sibility that the dispute will continue to recur atother jobsites unless the Board makes a broadaward of the work. It therefore requests that theBoard extend the scope of the work award tocover the performance of all spray curing workwithin the geographical jurisdiction of Bricklayers.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that: (1) there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated, and (2) there is no agreed-upon methodfor the voluntary resolution of the dispute.With respect to (1), above, the record disclosesthat the Employer assigned the work in dispute toemployees represented by Laborers when it com-menced pouring concrete on April 17. The Em-ployer's operations proceeded that day without in-cident as the Bricklayers did not protest this workassignment. The following day, however, ShopSteward Trevelli told Ahlsen "unless he got the132 BRICKIAYIRS I O()CA 44spray curing job assigned to him, there will be noMasons or, for that matter, no pour on that date."Business Agent Gallente reiterated this position onbehalf of Bricklayers in a telephone conversationwith Ahlsen later that afternoon. After Ahisen re-fused to comply with these demands, the bricklay-ers walked off the job. On or about April 22. em-ployees represented by Bricklayers picketed thejobsite causing the Employer to shut down oper-ations for 2 days. While Trevelli and Galleltedenied threatening Ahlsen in any maniner, a con-flict in testimony does not prevent the Board fromproceeding under Section 10(k) for, in this type ofproceeding, the Board is not charged with findingthat a violation did, in fact, occur, but only withdetermining that reasonable cause exists for findingsuch a violation. Accordingly, without ruling onthe credibility of the testimony at issue.:' we findthat there is reasonable cause to believe that Sec-tion 8(b)(4)(D) has been violated. In reaching thisconclusion, we note Bricklayers contention that itswork stoppage resulted solely from the Employer'sfailure to enter into a collective-bargaining relation-ship with it. The record plainly shows, however,that Bricklayers was willing to supply workers onthe project for several days without a contractuntil the work assignment dispute arose. Thus, con-trary to the argument raised by Bricklayers, wefind that the walkout and subsequent picketing wasundertaken with an object of securing the Employ-er's assignment of the spray curing work."With respect to (2), Bricklayers claims that bothlabor organizations involved herein have agreed tobe bound by determinations of the Impartial Juris-dictional Disputes Board. There is no evidence,however, that the Employer participates in and isbound by this method of adjudicating such dis-putes. It is therefore clear that at the time of theinstant dispute there did not exist any agreed-uponmethod for the voluntary adjustment of the disputeto which all parties to the dispute were bound. Ac-cordingly, we find that the matter is properlybefore the Board for determination under Section10(k) of the Act.See. e.g., Local 'nion .Ao 334. Lahoreri Internationul 'nion t/ i.;rthAmerica 41L-CIO ( I terw Corporationm. 175 N RH Bo08, N)9 (190)4The instant case is clearly distinguishable from nirted Selwuorkir, o!America. Local 12970 (Rainbo., Securitr ,Seoumi. Inc.), 250 NRB t)10(190), where Ihe hoard found that here didl il exist rcas'onahle caulleto believe that Sec (b){4t1)) h ld hbeen violalItd ince the strike thereiwas over ecn(lloriic demands, rather thail it work assiginlenlt isul I hre,the parties had reached uhstantlial agrccmCnt regarding he ork aIsiginmcnt issue pri(or to the pickctinlg 1i tlt itlistilllt cas. t ppears thaiBricklayers had agreed to to rk on the tiinphi er ' prl ect shiile conlractnegtilatllons wuere in prl/gressE. Merits o' lhe DisputeSection 1()(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to various relevantflactors.' As the Board has frequently stated, thedetermination in a jurisdictional dispute case is anact of judgment based on commonsense and experi-ence in weighing these factors. The followving fac-tors are relevant in making a determination of thedispute before us,1. Board certifications and relevant collective-bargaining agreements'There is no evidence that either of the labor or-ganizations concerned herein has been certified bythe Board as the collective-bargaining representa-tive for a unit of the Employer's employees.Section XVI of the existing collective-bargainingagreement between the Employer and Laborersprovides. inter alia. that "waterproofing, sprayingand brushing of concrete for preservative pur-poses" shall be assigned to employees representedby Laborers. Therefore, we conclude that the La-borers contract with the Employer covers thework in dispute.The Employer, as noted, subsquent to the begin-ning of the dispute here, executed a contract withBricklayers on April 23, 1980. Article 4.4 of thisagreement states in relevant part as follows:The application of the following materials in-cluding the cleaning, priming and preparationof concrete floor surfaces to receive concretestains. sealers, curers, hardeners and waxers;the aforementioned materials included in con-crete prior to pouring or in the finishing proc-ess performed during the curing period (not toexceed one week) is the work of the cementmasons.In view of the circumstances surrounding the ex-ecution of the Bricklayers agreement, as describedabove, and the fact that the Employer previouslyhad assigned the disputed work to employees rep-resented by Laborers pursuant to section XVI oftheir agreement, we find that this provision is enti-tled to less weight than that which we give to theLaborers contract.Accordingly, while there are no certificationswhich would favor an award of the disputed workto employees represented by either Laborers orV 1 R If s Radio & lh'ivion flriad t hi in, eerr Union, 1 i local121. Intlrnati al Brotherhod I / Elictriul HirAi-r, .-11.-(1() [C(ol/um-iti lru i a/!nig Si w I,, htn4 S 573 t 19l1 ), lni r It/ional 4 tatiron ilAfactll'll t Wi. I sgl ../74. -l1 .(10 J -I J i (Consrlruionii C ip'lip-n,,, I N R 141)2 1211I3 I)t..('ISI()NS ( NA I O()NAI. .AB()R Rl.A I I)NS BO()ARD)Bricklayers, we find that the Laborers existing col-lective-bargaining agreement with the E mployerfavors an award of the spray curing work to em-ployces represented by Laborers.2. Employer assignment and preferenceThe Employer has assigned the work in disputeto its employees who are represented by Laborers,and has manifested a preference to continiue thatassignment. We therefore firid that this factorfavors an aard of the disputed work to employeesrepresented by laborers.3. Relative skillsI'here are no special skills required in the per-formance of the disputed work. Accordingly wefind that this factor does not favor an award to em-ployees represented by either Laborers or Bricklay-ers.4. Industry and area practiceThere is no specific evidence regarding the in-dustry practice as to the work in dispute. With re-spect to area practice, John Obermeyer. project su-perintendent for John Arborio, Inc., and HtowardWein, president of Halmar Construction Corp., tes-tified that their established practice is to assign thespray curing of concrete to employees representedby Laborers and that they had done so on workperformed at the Newburgh-Beacon Bridge ProjectNo. 2. Construction contractors Anselm Avignoneand Sal Ferreira both testified, however, that theircompanies regularly assign the disputed work toemployees represented by Bricklayers.In view of the foregoing, we conclude that bothindustry and area practice are inconclusive and donot favor an award to employees represented byeither Laborers or Bricklayers.5. Economy and efficiency of operationsThe Employer's project superintendent, Ahlsen,testified that the Employer's decision to assign thedisputed work to employees represented by Labor-ers was not made for reasons of economy or effi-ciency. Accordingly, we find that these factors areinconclusive and do not favor an award of the dis-puted work to employees represented by either La-borers or Bricklayers.ConclusionsUpon consideration of all the relevant factors,we conclude that the Employer's employees whoare represented by Laborers International Union ofNorth America, Local Union No. 17, and LaborersInternational Union of North America, LocalUnion No. 10XX), are entitled to perform the workin dispute. We reach this conclusion based on theEmployer's current collective-bargaining agree-ment with Laborers and the Employer's preferenceand past practice of assigning the disputed work tothese employees. Accordingly, we shall determinethe instant dispute by awarding the disputed workto employees represented by Laborers InternationalUnion of North America, Local Union No. 17, andLaborers International Union of North America,Local Union No. I(XX), but not to that Union or itsmembers. Additionally, we find that Bricklayers isnot entitled by means proscribed under SectionX(h)(4)(D) of the Act to force or require the Em-ployer to assign the disputed work to employeesrcpresented by it.Scope of the AwardLaborers requests that the Board issue a broadaward on behalf of the employees it represents tobe applicable throughout the Bricklayers territorialjurisdiction. It subsequently reiterated this positionin its letter to the Board of July 17, noting that aNew York State Supreme Court recently hadgranted Bricklayers a temporary restraining orderregarding performance of the disputed work at an-other jobsite. In doing so, however, Laborers con-cedes that Bricklayers did not employ illegal meansin that instance to secure the disputed work foremployees it represents.Thus, absent evidence of any such activities, weconclude that the conduct engaged in by Bricklay-ers in this proceeding "does not demonstrate a pro-clivity on [its] part ...to engage in further unlaw-ful conduct. Nor does [Bricklayers] alleged interestin obtaining work similar to that in dispute here, assuch work becomes available on future [area] jobs,demonstrate the likelihood that [it] will again resortto unlawful means to obtain it."6 We therefore findthat the issuance of the broad order sought by La-borers is not warranted in this case. Thus, our pres-ent determination is limited to the particular con-troversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Corbetta Construction Compa-ny, Inc., who are represented by Laborers Interna-Loc(al l'fnion .Vo. 417. Inicrnat naul .4so atriton {o Bridgl'. Stru(turalandt Ornamental Iron.orAcr .. ,. L ( /CO (.Spat'rt \eorthccu. In. , 21NI RH 96. 99 (1975); I.,oal V\; 6, Internaurmnal 1to¢tarotfl o/ ridge,Strut ural & ()rnoa cnal IrOonrnrrA (.Spat nrote .Aortheua. Int -I, 1gNI R 1182, 1185 (1972)114 BRICKILAYERS LO()CAI. 44tional Union of North America, Local Union No.17, and l.aborers International Union of NorthAmerica, Local Union No. 10(X), are entitled toperform the work involved in the spray curing ofconcrete at the Newburgh- Beacon Bridge ProjectNo. 2.2. Bricklayers and Allied Craftsmen, LocalUnion No. 44, AFL-CIO, is not entitled by meansproscribed by Section X(b)(4)(D) of the Act toforce or require Corbetta Construction Company,Inc., to assign the disputed work to employees rep-resented by it.3. Within 10 days fromn the date of this l)ccisionand Detcrmination of Dispute, Bricklayers andAllied Craftsmen, I.ocal Union No. 44, AFI.-C I(),shall notify the Regional I)irector for Region 2, nwriting, whether or not it will refrain fromi forcilngor requiring Corbetta ConstruCetiio Company. Inc.by means proscribed by Section 8(b)(4)([)) of hCAct, to assign the disputed work to employees rep-resented by it rather than to employees rreslntcdby Laborers International Union of North Amer-ica, Local Union No. 17, and I aborers Internalion-al Union of North America, I.ocal Union No. 1(00.I ,